EXHIBIT 10.1.1

AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (“Amendment”) is made and
entered into as of March 21, 2012, by and between New Ulm Telecom, Inc. (the
“Company”), and Bill Otis (the “Executive”).

RECITALS

  A. The Parties entered into an evergreen Executive Employment Agreement dated
July 1, 2006 (the “Agreement”), a copy of which is attached hereto.         B.
On January 26, 2012, the Board of Directors of the Company voted to amend the
terms of the written agreement as set forth below.         C. The Parties now
desire to confirm the action taken by the Board to amend the Agreement and
reduce it to writing.           In consideration of the matters described above,
and of the mutual benefits and obligations set forth in this Agreement, the
Parties agree as follows:         1. Subsection 5. D. (2) of the Agreement shall
be amended to read as follows:           Base salary, at the annualized rate in
effect on the date of termination, for a period of 2.99 years following such
termination, payable according to normal Company payroll practices and beginning
on the first payroll period following the date of termination.         2.
Subsection 5. E. (2) of the Agreement shall be amended to read as follows:      
    Lump sum award equal to 2.99 years of base salary, paid following
termination.         3. Code Section 409A           This Agreement is intended
to comply with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended (“Code Section 409A”), and will be interpreted and construed
consistently with such intent. The payments to the Executive pursuant to this
Agreement are also intended to be exempt from Code Section 409A to the maximum
extent possible, under either the separation pay exemption pursuant to Treasury
regulation § 1.409A-1(b)(9)(iii) or as short-term deferrals pursuant to Treasury
regulation § 1.409A-a(b)(4). To the extent the timing of any amount of
nonqualified deferred compensation payable under this Agreement is determined by
reference to the Executive’s “termination of employment,” such term will be
deemed to refer to the Executive’s “separation from service” within the meaning
of Code Section 409A. For purposes of Code Section 409A, each payment made under
this Agreement shall be treated as a separate payment. In the event the terms of
this Agreement would subject the Executive to taxes or penalties under Code
Section 409A (“409A Penalties”), the Company and the Executive will cooperate
diligently to amend the terms of the Agreement to avoid such 409A Penalties, to
the extent possible. 

 

102

 

 

        4. The Agreement shall remain unchanged in all other respects and shall
remain in full force and effect.

 

IN WITNESS WHEREOF, the undersigned have executed this Addendum to be effective
as of the date first written above.

 



NEW ULM TELECOM, INC.

            By:  /s/ James P. Jensen   Dated: March 21, 2012     James P.
Jensen, Chairman of the Board                     By: /s/ Bill D. Otis   Dated:
March 21, 2012     Bill Otis, President/CEO        

 

 

 

 

 

 

 



103

